13‐2724‐cr 
        United States v. Jackson 
         
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                    
                                           SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of August, two thousand 
        fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     RICHARD C. WESLEY,  
                                  Circuit Judges, 
                     JOHN F. KEENAN,* 
                                  District Judge. 
        ____________________________________________ 
         
        United States,  
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 13‐2724‐cr 
         
        Antoine Andre Jackson, 
         
                                  Defendant‐Appellant. 


         The Honorable John F. Keenan, of the United States District Court for the Southern 
        *

        District of New York, sitting by designation.  

                                                             1
____________________________________________   
 
FOR APPELLANT:         PAUL P. RINALDO, Grossman & Rinaldo, Forest Hills, 
                       NY. 
 
FOR APPELLEE:          MICHAEL GERBER (Michael A. Levy, on the brief), for 
                       Preet Bharara, United States Attorney for the Southern 
                       District of New York, New York, NY.  
 
      Appeal from the United States District Court for the Southern District of 
New York (Kenneth K. Karas, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED in part and 

VACATED and REMANDED in part.  

      Antoine Andre Jackson appeals from a July 9, 2013 judgment of the United 

States District Court for the Southern District of New York (Karas, J.) revoking 

his term of supervised release and sentencing him to, inter alia, 21 months’ 

imprisonment for violating a term of his supervised release to be followed by a 

term of 15 months’ supervised release.       

      On appeal, Jackson principally challenges the district court’s 

determination that Jackson’s wife, who testified at the May 14, 2013 revocation 

hearing, was credible in part.  Given the substantial deference we grant district 

courts to make credibility determinations, see United States v. Beverly, 5 F.3d 633, 



                                          2
642 (2d Cir. 1993), and the evidence that corroborated the relevant portions of 

Jackson’s wife’s testimony, we decline to upset the district court’s credibility 

assessment.   

      The government recognizes that Jackson had a right to address the district 

court prior to sentencing and accordingly consents to a remand for the sole 

purpose of resentencing. 

      We have considered Jackson’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED in part and VACATED and REMANDED in part.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            3